UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to SEC file number333-163035 Hyperera, Inc. (Name of small business issuer in our charter) Nevada 26-2007556 (State or other jurisdiction of incorporation or organization) (Primary StandardIndustrial ClassificationCode Number) IRS I.D. 2entworth AveChicago, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number:312-842-2288 N/A (Former name, former address and former six months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and 2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As ofMarch 31, 2014 there were 40,104,000 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 25 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 31 Item 4. Controls and Procedures. 31 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 32 Item 4. Mine Safety Disclosures. 32 Item 5. Other Information. 32 Item 6. Exhibits. 33 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements HYPERERA, INC. (A Development Stage Enterprise) Financial Statements (Unaudited) As of March 31, 2014 3 Table of Contents Consolidated Balance Sheet 5 Consolidated Statement of Operation 6 Statement of Shareholders Equity 7 Consolidated Statement of Cash Flow 8 Notes to Consolidated Financial Statements 9 Exhibit A 24 4 HYPERERA, INC. (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Total Current Assets $ $ Other current assets: Prepaid Expenses $ $ Loans to related supplier Accrued interest Total Other Current Assets $ $ Fixed assets: Furniture & Equipment, Net $ $ Total Fixed Assets $ $ Other assets: Loans to Greensaver Corp Total Other Assets $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Account payable $ $ Loan from shareholders Loan from others Payroll liabilities Total current liabilities $ $ Stockholders' Equity: Common stock, $0.001 par value; 200,000,000 shares authorized; 40,104,000 shares issued and outstanding. $ $ Paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' equity $ $ TOTAL LIABILITIES & EQUITY $ $ 5 HYPERERA, INC. (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF LOSS Cumulative from Three Month Ended Three Month Ended February 19, 2008 (Date of Inception) Through March 31, March 31, March 31, Revenues $
